 

 

lN TI-IE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA zo[g JAN 2h FH 3: 25

DUBLIN DIvlsIoN `
ctea§b;\fll/.l:.a/.l@lzli
. ~::z s

RICARDO JAMAL STROZIER,
Plaintiff`,

v. CV 318-057
PHIL HALL, Warden; CATI-IY LEWIS,
Deputy Warden of Care and Treatment;
FRED GAMMAGE, Deputy Warden of
Security; and BARBARA GRANT, Unit
Manager, individually and in their official
capacities,

\_/\-_/\-J\-J\-./\_._/\_/\_/\_/\\_/\./\_/\_/\_/

Det`endants.

ORDER

After a careful, de novo review of the tile, the Court concurs with the Magistrate
Judge’s Report and Recommendation (“R&R”), to which objections have been filed. (Doc.
no. 13.) Plaintift` alleges for the first time in his objections that, upon entry into the Tier ll
Prograrn on November l7, 2016, he remained in an isolation cell and thus continued to
experience the same atypical and significant hardship that began when he was first placed in
an isolation cell on August 4, 2016. (@ at 1-2; Wl_so doc. no. l-l.) These conditions
continued until he was transferred to Ware State Prison (“WSP”) on November 29, 2016.
(L at l.; doc. no. l-l, p. 5.) This new allegation is consistent with the generalized
allegations in his complaint that he was placed in Tier ll and such a placement customarily

requires nine months of imprisonment in an isolation cell. (Doc. no. l~l, p. 2.)

 

 

 

While courts have the discretion to consider novel evidence, factual claims, and legal
argument raised for the first time in an objection to an R&R, they are under no obligation to
do so. Frone v. JP Morgan Chase & Co., 695 F. App’x 468, 472 (11th Cir. June 5, 2017)
(concluding district judge has broad discretion in considering argument not presented to
magistrate judge); Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (same).
I-Iowever, the Court affords a liberal construction to a pro se litigant’s pleadings, holding them to
a more lenient standard than those drafted by an attorney. Erickson v. Pardus, 551 U.S. 89, 94
(2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The Court will consider this new
allegation, especially since it is consistent With the more generalized allegations in the
Complaint, and on this basis finds Plaintiff has arguably stated a due process claim for remaining
in an isolation cell upon being placed in the Tier II Program until his transfer to WSP twelve
days later. M Thomas v. Warner, 237 F. App’x 435, 438 (11th Cir. 2007) (citing K_irllyl
Siegelman, 195 F.3d 1285, 1290-91 (11th Cir. 1999)) (stating due process claims exist for
prisoners where deprivation of benefits bestowed is atypical and significant hardship); B
M Sandin v. Conner, 515 U.S. 472, 484 (1995); Wolff v. McDonnell, 418 U.S. 539, 558
(1974).

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate
Judge, as modified herein, as its opinion, OVERRRULES Plaintiff’s remaining objections,
and DISMISSES Plaintiff’s claims under the Religious Land Use and Institutionalized
Persons Act, 42 U.S.C. § 2000cc et seq., official capacity claims for monetary damages, and
claims for loss or damage to his property for failure to state a claim. As explained in the

Magistrate Judge’s December 11, 2018 Order, the case will proceed on Plaintiff’s (1)

 

 

 

Fourteenth Amendment due process claim against Deputy Warden Fred Gammage and Unit
Manager Barbara Grant for placing Plaintiff in an isolation cell for extended periods of time; and
(2) retaliatory transfer claim against all Defendants for transferring Plaintiff to WSP for filing
grievances concerning his isolation and placement in the Tier ll program. (Doc. no. 12.)
Additionally, as stated herein, Plaintiff may proceed with his Fourteenth Amendment due
process claim against all Defendants for remaining in an isolation cell upon being placed in the
Tier ll Program until his transfer to WSP twelve days later. Service of process to all
Defendants was directed by the Magistrate Judge in the December llth Order. Accordingly,

in light of this Order allowing an additional claim forward, Det`endants shall have an

additional fourteen days which to , ove, or otherwise plead to Plaintiff’s Complaint,
SO ORDERED this "2: § § day ofJanuary 2019, at Augusta, Georgia.

 

 

